Reasons for Allowance
Claims 18-20 and 26-33 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Pursley (US 2003/0166472 A1), Rosano (U.S. Pat. No. 4,164,499), and Hill (WO2014/153078 A1).
The limitations that are the basis for the allowance appear in claims 18 and 19, namely microemulsions containing a particular mixture of surfactants whereby the weight ratio of surfactant:d-limonene:brine:isopropanol is 2:1:1:0.8.
Claims 20 and 26-33 depend from claim 19 and therefore contain the limitations of claim 19.
Specifically, although Pursley/Rosano describe microemulsions containing combinations of surfactants, the references fail to describe the particular combination of surfactants with the particular 2:1:1:0.8 weight ratio between components. Further neither reference is seen to provide sufficient motivation to arrive at the particular combination of surfactants being used in the particular weight ratio of surfactant:d-limonene:brine:isopropanol is 2:1:1:0.8.
Although Hill describes microemulsions comprising 20-50 wt% surfactant, 5-25 wt% limonene, 15-45 wt% sea water, and 5-35 wt% isopropanol (Page 12, Lines 8-20 and 29-33; Page 13, Lines 1-3; Page 19, Lines 11-21 and 22-33; Page 20, Lines 1-3), Hill fails to describe the particular blend of surfactants claimed and is not seen to provide sufficient motivation to arrive at the particular combination of surfactants being used in the particular weight ratio of  2:1:1:0.8 surfactant:d-limonene:brine:isopropanol.
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764